404 F.3d 1291
UNITED STATES of America, Plaintiff-Appellee,v.Anita YATES, Anton F. Pusztai, Defendants-Appellants.
No. 02-13654.
United States Court of Appeals, Eleventh Circuit.
March 30, 2005.

Richard F. Matthews, Jr., Ronald W. Wise, The Law Office of Ronald W. Wise, Timothy C. Halstrom (Court-Appointed), Montgomery, AL, for Defendants-Appellants.
Michael A. Rotker, U.S. Dept. of Justice, Crim. Div., Linda I. Marks, U.S. Dept. of Justice, Office of Consumer Lit., Washington, DC, Tommie Brown Hardwick, Montgomery, AL, for Plaintiff-Appellee.
On Appeal from the United States District Court for the Middle District of Alabama (No. 00-00109-CR-N-2); Anthony A. Alaimo, Judge.


1
(Opinion Nov. 24, 2004, 391 F.3d 1182, 11th Cir.2004)


2
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges*.

BY THE COURT:

3
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.



Notes:


*
 Senior United States Circuit Judge Emmett R. Cox has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)